Citation Nr: 0018202	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on being housebound.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from a December 1997 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA).  That 
rating decision, among other actions, implemented a November 
1997 Board decision granting a 100 percent schedular rating 
for post-traumatic stress disorder (PTSD).  Additionally, the 
RO denied entitlement to special monthly compensation (SMC) 
based on the need for the regular aid and attendance (A&A) of 
another person or on being housebound.  Further, the RO, in 
May 1999, entered a decision that the veteran was incompetent 
for purposes of managing VA payments.

The veteran was unable to attend a hearing he requested which 
was scheduled before an RO hearing officer in November 1999.  
He subsequently canceled a second hearing which was scheduled 
for May 2000.



FINDINGS OF FACT

1.  Service connection is in effect for the following 
disabilities:  PTSD, evaluated 100 percent disabling; scar, 
abdomen, postoperative residuals, laparotomy, evaluated 10 
percent disabling; scar, residuals , shell fragment wound of 
the chest, evaluated as noncompensable.

2.  The veteran's service-connected disabilities do not 
result in the veteran being bedridden, do not prevent him 
from performing the basic functions of self-care without 
regular personal assistance from others, and do not prevent 
him from protecting himself from the hazards and dangers 
incident to his daily environment, without regular personal 
assistance from others.

3.  The veteran's service-connected disabilities do not 
preclude him from leaving his home and the immediate 
premises.



CONCLUSIONS OF LAW

1.  SMC based on the need for regular A&A is not warranted.  
38 U.S.C.A. §§ 1114(l), 5107 (West 1991); 38 C.F.R. 
§§ 3.350(b), 3.352(a) (1999).

2.  SMC based on being housebound is not warranted.  
38 U.S.C.A. §§ 1114(s), 5107 (West 1991); 38 C.F.R. 
§ 3.350(i) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A VA psychiatric examination was performed in June 1995.  The 
veteran indicated that he participated in extremely few 
activities; he stayed within the house most of the time, 
except when he went for walks all by himself to some quiet 
location.  On mental status interview, it was found that the 
veteran answered questions coherently and relevantly.  There 
was no evidence of a formal thought disorder, hallucinations 
or delusions.  Mood was felt to be depressed.  The veteran 
was oriented in all three spheres and showed no gross defect 
of memory.  It was found that his judgment was adequate, 
although possibly impulsive.  The diagnosis was PTSD.  A 
global assessment of functioning (GAF) score of 50 was 
assigned.  The veteran was found competent to manage his own 
affairs.  

VA outpatient reports dated from March 1995 to July 1996 
reflect the veteran's treatment for PTSD, as well as for 
several other nonservice-connected conditions, including 
cataracts, hypertension and diabetes mellitus.  Diminished 
visual acuity was noted, and the veteran underwent removal of 
a cataract from the left eye.  When the veteran was evaluated 
at a mental health clinic in July 1995, it was found that he 
was neither suicidal nor homicidal.  A September 1995 
treatment entry relates that the veteran's mental status was 
such that he was incapable of safely managing his funds in 
his own best interest.  An October 1995 mental health clinic 
treatment notation reflects the veteran's statement that he 
did not even want to take a bath or shower.  The assessment 
was that he might be having more withdrawal and depression.  

A VA psychiatric examination was performed in November 1996.  
The veteran related that he rarely left the house, but when 
he did, it was usually to go for a lengthy walk by himself.  
On mental status interview, the veteran was described as 
unshaven and rather slovenly in appearance.  It was indicated 
that there were apparently periods of time during which he 
did not feel up to performing daily hygiene activities.  He 
was cooperative during the interview to the extent that he 
attempted to answer questions, but offered no spontaneous 
information.  He was mildly tremulous and obviously quite 
depressed.  There was no evidence of a formal thought 
disorder.  It was indicated that hallucinatory-like 
experiences occurred.  There was no evidence of delusions.  
The veteran was oriented in all three spheres.  It was 
reported that there were some lapses of memory.  Judgment was 
assessed to be adequate.  The diagnosis was PTSD, producing 
marked social and industrial impairment.  The examiner 
assigned a GAF score of 40.  The veteran was found to be 
competent to manage his own financial affairs.

VA clinical records, dated from January 1997 to July 1997, 
reflect that the veteran was treated primarily at an eye 
clinic.  He was found to have neurovascular glaucoma with 
vitreous hemorrhage in the right eye and background diabetic 
retinopathy with macular edema in the left eye.  He underwent 
right eye cryosurgery.  An April 1997 mental health clinic 
treatment notation relates that the veteran's principal 
complaints were of a somatic nature.  He indicated that he 
felt very little anxiety.  Additional VA outpatient records, 
dated from August 1997 to September 1998, reflect the 
veteran's treatment for PTSD, as well as treatment for 
conditions other than a psychiatric disorder, primarily eye 
pathologies.  A September 1998 mental health clinic treatment 
notation indicates that the veteran reported marked memory 
loss.  It was found that he was oriented to time and place; 
he could not identify the date.  

A statement from the veteran's spouse, in support of the 
claim for SMC based on the need for A&A or by reason of being 
housebound, was received in November 1999.  His spouse 
related that the veteran could not dress himself-she had to 
help him with putting on his shirt, pants and belt, as well 
as socks and shoes.  She indicated that the veteran's hands 
were weak and he could not hold anything.  She remarked that 
he was blind in one eye and had poor vision in the other eye.  
She stated that he needed help getting in and out of the 
bath.  She noted that she had to give him his medications 
because he could not see well enough to identify them himself 
and because he easily forgot things.  She commented that the 
veteran's legs were numb and weak; that he sometimes fell; 
that he could not walk alone; and that she had to take him to 
his appointments at a VA clinic.  She stated that the veteran 
was housebound.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  In 
general, an allegation of increased disability, as in this 
case in which the appellant seeks an initial grant of SMC, is 
sufficient to establish a well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

The Board notes for background purposes that, in an April 
1998 rating action, the RO denied a rating in excess of 10 
percent for a laparotomy scar of the abdomen, denied a 
compensable rating for a shell fragment wound scar of the 
right chest, denied secondary service connection for 
hypertension and residuals of a left calf injury, denied 
primary service connection for diabetes mellitus and denied 
service connection for impairment of all extremities, 
including neuropathy of the right wrist as a result of 
exposure to herbicides.  The veteran did not file a notice of 
disagreement with this rating action.  Accordingly, there is 
no current issue before the Board involving the ratings for 
the scars or the denial of service connection for disorders 
that could affect entitlement to SMC.  The claim for SMC is 
based essentially on disability stemming from the service-
connected PTSD.  Only service-connected disabilities may be 
considered in determining the veteran's entitlement to 
regular A&A or housebound status.

Special monthly compensation is payable to an individual who 
is so helpless as a result of service-connected disabilities 
as to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 1991); 38 C.F.R. § 3.350(b)(3) (1999).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, either physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment.  "Bedridden" will be a proper basis for the 
determination.  For the purpose of this paragraph, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others. 
38 C.F.R. § 3.352(a) (1999).

In this particular case, the veteran is not shown to be 
bedridden due to his service-connected disabilities, and it 
is not otherwise contended.  

The veteran's wife states that the veteran cannot eat, bathe, 
or dress himself without assistance.  She indicates that 
numbness and/or weakness of the arms and legs contributes to 
the veteran's inability to perform these self-care functions.  
She also points out that visual defects, as well as memory 
problems leave him unable to take his medications without her 
assistance.  Here, clinical findings on psychiatric 
examinations in recent years do not demonstrate that service-
connected PTSD in any way impairs locomotion or interferes 
with movement of the spine, trunk, neck or upper extremities, 
such that the veteran is unable to grasp eating utensils, 
wash his body, put on his clothes, undress, or attend to the 
needs of nature without regular personal assistance from 
others.  

Although the veteran has significant memory problems, the 
medical evidence shows that symptoms of PTSD do not produce 
any appreciable defects of thought or perception, such that 
they leave him unable to perform self-care functions.  Any 
medication which the veteran needs can be set aside for him 
to take at appropriate intervals, without regular personal 
assistance from another person.  Moreover, the veteran is not 
shown to be a danger to himself or others, such that he could 
not be left unattended.  

Additionally, there is no indication that the service-
connected psychiatric disorder and service-connected scars 
are such as to prevent the veteran from protecting himself 
from the hazards and dangers incident to his daily 
environment without regular personal assistance from another.  
The veteran's loss of visual acuity has been found referable 
to non-service-connected organic diseases of the eyes.  
Accordingly, to the extent that nonservice-connected organic 
diseases of the eyes contribute to any inability on his part 
to perform self-care functions, these conditions are not for 
consideration in determining entitlement to SMC based on A&A.

The Board is aware that the RO has determined that the 
veteran is incompetent.  However, an incompetency 
determination is a finding that the veteran is unable to 
manage his payments of VA benefits.  His inability to handle 
financial matters is not probative of his ability to perform 
self-care functions.

Special monthly compensation is also payable to an individual 
who is not in need of regular aid and attendance, but who, in 
addition to having a single permanent disability rated 100 
percent disabling, (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i) (1999).

In this case, the veteran does not meet either of the two 
requirements set forth above.  He does not meet the first 
requirement which is based on satisfying certain schedular 
criteria.  This is because he has only one disability, PTSD, 
rated 100 percent disabling.  However, none of his remaining 
service-connected disabilities, alone or in combination, is 
independently ratable at 60 percent.  He also does not meet 
the second requirement because the evidence does not 
establish that he is housebound.  In this regard, there is no 
indication from clinical findings on recent mental status 
examinations that symptoms of PTSD confine him to his 
dwelling and immediate premises.  Although the veteran may 
have some memory problems, the medical evidence does not 
establish that he is so disoriented by PTSD that he would be 
unable to leave his home of his own accord.  This is further 
evidenced by the veteran's own statement that he sometimes 
takes walks alone beyond his home, even if such walks occur 
only infrequently.  Clearly, the record does not demonstrate 
that service-connected PTSD confines the veteran to his 
dwelling and immediate premises.  The service-connected scars 
of the abdomen and chest do not affect locomotion at all.  
Considered in conjunction with the effect of service-
connected PTSD, they present no change whatsoever in the 
clinical picture concerning the veteran's ability to leave 
his home and the immediate premises.

There is not an approximate balance of positive and negative 
evidence regarding the issue on appeal, so as to warrant 
application of the doctrine of benefit of doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on being housebound is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

